Citation Nr: 0609213	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-23 777	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a substantive appeal to a March 2003 rating decision, 
which declined to reopen the claim of entitlement to service 
connection for diabetes mellitus, was timely filed?


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from June 
1975 to June 1979 and from January to April 1991.  The 
veteran also had other periods of unverified service in a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for diabetes mellitus because 
the evidence submitted was not new and material.  During the 
pendency of the appeal, the veteran moved and the file was 
transferred to the RO in New York, New York.  

The record raises a new claim to reopen the issue of 
entitlement to service connection for diabetes mellitus.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  In March 2003, the Houston, Texas RO denied entitlement 
to service connection for diabetes mellitus because the 
evidence submitted was not new and material.  In March 2003, 
notice was sent to the veteran.

2.  In December 2003, a notice of disagreement with the March 
2003 rating decision was received from the veteran.

3.  On April 8, 2004, a statement of the case that addressed 
the March 2003 rating decision was mailed by the RO to the 
veteran.

4.  The veteran mailed his substantive appeal to VA on June 
18, 2004.

5.  In a June 2004 decision, the New York, New York, RO found 
that a substantive appeal to the March 2003 rating decision 
was not timely filed.  


CONCLUSION OF LAW

As the veteran did not file a substantive appeal to the March 
2003 rating decision within 60 days of VA's mailing an April 
2004 statement of the case, the Board lacks jurisdiction to 
review his appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  
38 C.F.R. § 20.200.  The substantive appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case 
(SOC) to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal, he was not granted an 
extension of time to file a substantive appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that a March 2003 
rating decision denied entitlement to service connection for 
diabetes mellitus because the evidence submitted was not new 
and material.  In March 2003, notice was sent to the 
veteran.  In December 2003, the veteran filed a timely notice 
of disagreement.  In April 2004, the RO issued an SOC.  On 
June 18, 2004, i.e., more than 60 days after the issuance of 
the April 8, 2004 statement of the case, the veteran mailed a 
VA Form 9.  This was received by VA on June 24, 2004.  Thus, 
no document was filed by the veteran with the RO that could 
act as a timely substantive appeal.  38 C.F.R. §§ 20.200, 
20.302(b), 20.303, 20.305.  

While the veteran filed a VA Form 9 in June 2004 disagreeing 
with the decision not to reopen the claim of entitlement to 
service connection for diabetes mellitus, this document 
cannot act as a timely substantive appeal because it was 
received by the RO after the date had passed for receipt of a 
timely substantive appeal.  38 C.F.R. §§ 20.200, 20.302(b), 
20.303, 20.305.  In a June 2004 decision, the New York, New 
York, RO adjudicated the timeliness question.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, since a timely substantive appeal was not filed 
by the veteran with regard to the March 2003 rating decision 
after the issuance of a statement of the case, there is no 
jurisdictionally viable appeal pending before the Board as 
regarding that claim.  Roy; Barnett v. Brown, 83 F.3d 1380, 
1388 (Fed. Cir. 1996) (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised sua 
sponte by any party, at any stage in the proceedings, and, 
once apparent, must be adjudicated).  Therefore, the 
veteran's appeal must be denied.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes the above claim was denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the veteran's 
claim regardless of whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted. 


ORDER

The Board lacks jurisdiction to review a March 2003 rating 
decision, denying a claim to reopen the issue of entitlement 
to service connection for diabetes mellitus.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


